

	

		II

		109th CONGRESS

		1st Session

		S. 479

		IN THE SENATE OF THE UNITED STATES

		

			March 1, 2005

			Ms. Cantwell introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title 4 of the United States Code

		  to prohibit a State from imposing a discriminatory tax on income earned within

		  such State by nonresidents of such State.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Nonresident Income Tax Freedom Act of

			 2005.

		

			2.

			Prohibition on imposition of income taxes by States on

			 nonresidents

			

				(a)

				In general

				Chapter 4 of title 4, United

			 States Code, is amended by adding at the end the following new section:

				

					

						127.

						Prohibition on imposition of income taxes by states on

				nonresidents

						Except to the extent

				otherwise provided in any voluntary compact between or among States, a State or

				political subdivision thereof may not impose a tax on income earned within such

				State or political subdivision by nonresidents of such

				State.

					.

			

				(b)

				Clerical amendment

				The table of sections for

			 chapter 4 of title 4, United States Code, is amended by adding at the end the

			 following new item:

				

					

						127. Prohibition on imposition

				of income taxes by States on

				nonresidents.

					

					.

			

				(c)

				Effective date

				The amendments made by this

			 section shall apply to taxable years ending after the date of enactment of this

			 Act.

			

